Judgments, Supreme Court, New York County (Charles H. Solomon, J.), rendered July 24, 2008, convicting defendant, upon his pleas of guilty, of attempted robbery in the second degree and bail jumping in the first degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 12 years to life, unanimously affirmed.
Defendant’s challenge to the constitutionality of his persistent violent felony offender adjudication is without merit (see Almendarez-Torres v United States, 523 US 224 [1998]; People v Leon, 10 NY3d 122, 126 [2008], cert denied 554 US —, 128 S Ct 2976 [2008]). Concur—Saxe, J.P., Friedman, Nardelli, Moskowitz and Richter, JJ.